DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/13/22 have been fully considered but they are not persuasive.
Applicants argument and amendment make clear applicants are misidentifying what the examiner mapped to the start pulse and the stop pulse of the claimed invention.  The examiner did not map the “start period” to the start pulse but instead mapped the “wake up pulse” to the start pulse see figure 5. See also the rejection page 2 where the examiner identifies the start pulse as wake up.  The start period is the wake up pulse followed by 3 clocks and a single active low bit.  This is not what the examiner mapped to the start pulse. The wake-up pulse is N ms long and is active high it is then followed by timing information before transferring data.  The stop pulse is the active low time at the end of the signal identified simply as “stop” of figure 5.  Dunstan et al expressly states (Column 15 lines 7-19) “Specifically, after the wake-up pulse, the timing information is next conveyed by a predetermined number (e.g., 3) clocks where each clock is one-bit wide. FIG. 5 shows such timing information using three synchronization clocks (logic `1`). A microcontroller implementation can be done with one or more pulses. One-bit time low is inserted after the three synchronization clocks to discriminate between the clock synchronization and the beginning of the message bits.”.  Thus, the information inserted after the wake-up (start) pulse is timing information and is not what the examiner is identifying as the start pulse.  Dunstan et al teaches an active high start pulse (wake-up pulse) followed by timing information, followed by data then a stop pulse (stop).
Applicants arguments pointed to one embodiment of Dunstan et al figure 2 however the rejection is mapped to either figure 2 or figure 5 which Dunstan et al calls an alternative embodiment.  Applicants amendment limit the rejection to the alternative embodiment.
The examiner notes a citation error in the previous rejection where the examiner pointed to the memory citing Column 6 lines 8-13 however the memory is in Column 8 lines 8-13.  The error is being corrected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, and Eldert PN 3,597,752.
In regards to claim 1: Dunstan et al teaches a (master slave system (figure 6) wherein the master and the slave can include a memory (Column 8 lines 8-13), comprising: a connector including a terminal (the point where bus 600 enters slave 602); and a controller (logic 609) configured to perform a single-line (single wire) bidirectional (Figure 6 shows data in and data out on the single wire bus 600) communication with a host (master 601) via a signal line (single wire bus 600) connected to the terminal, wherein a format of a signal communicated via the single-line bidirectional communication includes: a Start pulse (wake up pulse figure 5) at a first level (active high); a stop pulse (stop) at a second level (logic low) different from the first level; a plurality of data pulses (figure 5 “N-bits”) after the start pulse (wake up) but before the stop pulse (stop), each of the data pulses being at a level (either high or low depending on if the top of the signal is considered data or the bottom is considered the data) and division pulses the other half of the cycle. Dunston et al teaches the period after the stop pulse being at the same level as the stop pulse and the period before the start pulse being at the same level as the stop pulse.  This is the period Dunston et al identifies as Idle figure 5.  Dunston et al however does not teach uniform width division pulses. Elbert teaches a data format (figure 2) with each of the data pulses being at the second level (active low) having a pulse width set according to a data value represented thereby (a 0 is 112µs a 1 is 188µs); and a plurality of division pulses (all of 112µs) dividing the plurality of data pulses (each 112µs active high signal is between either a 112µs active low 0 or a 188µs active low 1), each of the division pulses being at the first level (Active high) and having a uniform pulse width (112µs), Dunstan et al teaches the width of the start pulse is greater than the pulse width of the divisional pulses, and a pulse width of the stop pulse is greater than any pulse width of the data pulses (see figure 5). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
In regards to claim 2: both Dunstan et al and Elbert teach each data pulse is immediately followed by a division pulse.
In regards to claim 3: both Dunstan et al and Elbert teach the data is a binary 1 or 0 value.
In regards to claim 8: Dunstan et al teaches the data being 1 byte which is 8 bits.
In regards to claim 10: Dunstan et al teaches multiple slaves/masters but does not expressly teach slave to slave or master to master communication. Dunstan et al however does teaches both the master and the slave device can be a memory thus the communication being from one memory to another memory is within the scope of Dunston et al.
In regards to claim 11: Dunstan et al teaches the communication between a master and a plurality of slaves as described above. Dunstan et al however teaches the bus 600 being a multidrop bus as opposed to plural point to point buses. Official notice is taken that plural point to point buses are common. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have multiple point to point buses because this would have allowed simultaneous communication to plural slaves.
In regards to claim 20: Dunstan et al teaches plural communications.
Claims 4, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, and Eldert PN 3,597,752 as applied to claim 1 above, and further in view of Halter et al PN 5,274,636.
In regards to claims 4, 12-13: Dunstan et al teaches the start pulse of a first signal if the signal line stays at the second level for a time period (“The bus may return to idle if it is low for a predetermined period of time. In one embodiment, this period of time may be between 1x and 2x bit-period defined in the current message” Column 5 lines 16 et seq. “In one embodiment, a message originating device 12 generates a wake-up pulse after the bus 10 has been in an idle state” Column 13 line 14 et seq.) Dunstan et al does not state the idle period must be at least equal to the pulse width of the stop pulse. Halter et al teaches for a bus to be determined idle it must remain low for at least 300µs (Column 14 lines 37-39) and that the idle period 300µs is greater than the End of message pulse (Figure 2A shows EOM compared to the 300µs). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the idle period be greater than or equal to the end signal because this
would have prevented communications collisions.
Claims 5, 9, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, Eldert PN 3,597,752 as applied to claim 4 above, and further in view of Yang et al PN 5,121,382.
In regards to claim 5: Dunstan et al does not discuss if the signal does not change to the expected level retransmitting the start bit. Yang et al teaches "If the START STATE transmit interval timer has expired, then the station returns to step 46 and retransmits the START message." Column 11 lines 23 et seq. It would have been obvious to retransmit the start pulse if the pulse is not acknowledged by returning to the proper level.
In regards to claim 9: Yang et al teaches including a source address as well as commands.
In regards to claim 14: Yang et al teaches “Thus, because the present invention may be used in the context of an extended LAN, subsequent retransmissions of the REQUEST message are separated by variable periods of time to ensure that two or more stations do not remain in synchronization and repeatedly attempt to simultaneously transmit a REQUEST message.” (Column 9 line 66 et seq.).
In regards to claim 15: The claim language does not identify which device is first, second or third thus sort the devices call the shortest time first, the middle second and the longest third then “the second predetermined time period is longer than the first predetermined time period, and the third predetermined time period is longer than the second predetermined time period”.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, Eldert PN 3,597,752, Halter et al PN 5,274,636 and Yang et al PN 5,121,382 as applied to claim 4 above, and further in view of Tomikawa PN 4,516,122.
In regards to claim 6: Yang et al does not discuss acknowledging the signal too soon. Tomikawa teaches postponing a message in the case of collision where a signal is not what is expected due to other communicating device(s) i.e. the acknowledge returns too soon. “If a collision is detected, the subsequent transmission is postponed for a suitable period of time. The waiting period is set for each node by making use of random numbers. Thus, a collision rarely occurs again when the transmission is started after the lapse of the waiting time.” (Column 1 lines 39-65) It would have been obvious to postpone the retransmission in the event the signal line shifts to the first level too early. Because this would have handled collision.
In regards to claim 7: Halter teaches waiting until the bus is idle to retransmit.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, and Eldert PN 3,597,752 as applied to claim 11 above, and further in view of Yamaji PN 2010/0095143.
In regards to claim 16: Dunstan et al and Eldert teach the communication protocol claimed but do not teach the computer power control. Yamaji teaches a computer in a working state that detects a user operation to turn off the host (Figure 8 “power button depression” or “closing of lens cap” and sending a signal to the device to enter suspend state S3 or if there is a “long depression of power button” sending a second signal to the device to enter hibernation state S4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the memory/memories enter power save states S3 or S4 based on pressing a power button for a period of time because this is a standard APCI method of powering devices.
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunstan et al PN 6,532,506, Eldert PN 3,597,752 and Yamaji PN 2010/0095143 as applied to claim 17 above, and further in view of Okuda PN 2015/0026497.
In regards to claim 17: Yamaji only teaches one hibernation $4 state. Thus, all memories have their states saved/perform a data non-volatilization as opposed to only a subset of the memories performing a non-volatilization. Okuda teaches a partial hibernation where only the OS memory 21 is saved to nonvolatile storage (Para [0003][0041]) and full hibernation where data in both the OS memory 21 and IO memory 22 are saved. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have multiple stages of hibernation because this would have provided greater granulation of power control.
In regards to claim 18: Yamaji teaches sending signals to turn on from S3 (signal that transitions form S3 to SOQ).
In regards to claim 19: Yamaji teaches sending signals to turn on from S4 (signal that transitions form S4 to SO).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Multiple references are cited that teach a start signal/bit/pulse at one voltage level and the stop signal/bit/pulse at the opposite voltage level without also being followed by timing information.
Alexander et al PN 5,363,334 teaches I2C which includes a start transition from high to low and a stop transition from low to high.
McWilliams PN 2002/0009089 Para [1013] “The start bit is always high and the stop bit is always low.”
Simmering PN 5,323,145 (Column 10 lines 21-29) “The first bit is called the "start bit" and always begins as a transition from high to low which signals the start of a word. The start bit remains low for a full bit time (e.g., 31 microseconds). Eight data bits then follow and are interpreted according to the state of the tenth bit, and address/data bit which indicates whether the data in the word is address (if high) or data (if low). The last bit is called the "stop bit" and always a logic high.”
Kobayaski PN 5,726,638 Figure 8 “An 8 bit NRZ (non-return zero) system like that shown in FIG. 8 is adopted for a bit format of each data byte constituting the above-mentioned data and messages. A start bit of a logical L (low) level is added to the head thereof while a stop bit of a logical H (high) level is added to the end, enabling recognition of existence of the data byte.”
Taguchi et al PN 5,745,048 Figure 4 “Accordingly, a logical L (low) level start bit at the start thereof, and a logical H (high) level stop bit at the end thereof are respectively appended, so that existence of these bytes may be confirmed.”
Pohlmeyer et al PN 2002/0101884 states “The LIN specification defines the start bit as always being low and the stop bit as always being high.”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R MYERS whose telephone number is (571)272-3639. The examiner can normally be reached M-F telework W arrive 7-8 leave 4-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbaszadeh Jaweed can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul R. MYERS/            Primary Examiner, Art Unit 2187